Citation Nr: 1411667	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-17 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) in January 2007 (which denied service connection for hypertension) and in June 2007 (which denied a compensable rating for bilateral plantar fasciitis).  An interim [March 2010] rating decision granted a 30 percent rating for bilateral plantar fasciitis, effective January 29, 2007 (the date the claim for increased rating was received).  In April 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In July 2012, the matters were remanded for additional development.


FINDINGS OF FACT

1.  Hypertension was not manifested during the Veteran's active duty service or within a year following the discharge from service, nor is it otherwise related to service.

2.  The Veteran's bilateral plantar fasciitis is not shown to be manifested by symptoms or impairment either greater than severe pes planus or equivalent to the loss of use of either foot.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or caused by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  A rating in excess of 30 percent for bilateral plantar fasciitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.71a, Diagnostic Codes (Codes) 5276, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

By September 2006, March 2007, June 2008 and July 2009 letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal and was also advised of the types of evidence VA would assist him in obtaining, as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  These letters also informed the appellant of disability rating and effective date criteria.

In sum, the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's post-service treatment records are associated with the claims file and the appellant has not identified any pertinent evidence that remains outstanding. 

The RO arranged for VA foot examinations in April 2007, July 2009, and September 2012.  Those examinations are adequate as the examiners expressed familiarity with the history of the Veteran's disabilities, and conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that there is no credible competent evidence relating the Veteran's current hypertension to his active duty service.  For reasons hereinafter explained, the Board does not find the Veteran's assertions of having been diagnosed with hypertension in service to be credible.  Under these circumstances, the Board finds that a medical examination and opinion are not required in connection with the hypertension claim.   

The Board concludes that VA's duties to the appellant have been fulfilled with respect to the issues addressed on the merits in the following decision.  Overall, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication. 

B. Legal Criteria, Factual Background, and Analysis

The Board has reviewed all evidence in the claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Veteran claims entitlement to service connection for hypertension.  He primarily contends that he was initially diagnosed in service in 1990, and that he next sought treatment with his private physician in 1999.  Unfortunately, the Veteran's service treatment records are not available for review.  

On November 1993 VA examination, the Veteran's blood pressure was 142/86.  On September 1995 private treatment, his blood pressure was 130/90.  On December 2004 private treatment, the Veteran reported that he had been out of blood pressure medication for two weeks, and his blood pressure was elevated.  On February 2005 private treatment, his blood pressure was 140/78, and the diagnoses included hypertension.  On April 2006 VA treatment, the Veteran was noted to have a three year history of hypertension with treatment.

VA and non-VA treatment records reflect that the Veteran's current medical treatment for hypertension began in approximately 2003.  Additional VA and non-VA treatment records through 2012 further document the Veteran's hypertension without otherwise presenting any pertinent etiological information or further detail concerning pertinent history. 

At the April 2012 hearing, the Veteran testified that he was a combat engineer in service.  He testified that he was hospitalized for hepatitis while he was stationed in Germany in approximately 1990, and he was diagnosed with hypertension at that time and given a blood thinner for about one month.  He testified that he next sought treatment for hypertension with his private doctor at Kaiser hospital in 1999.  He testified that he served in the National Guard in Napa, California after separating from active duty service.

In July 2012, the Board remanded the matter to obtain the outstanding service treatment records from the Veteran's active duty service as well as his National Guard service.  That same month, the VA Records Management Center responded that the Veteran's records could not be located.  In October 2012, the California Army National Guard also submitted a negative response to a request for the Veteran's service records.  A January 2013 memorandum included a formal finding on the unavailability of the Veteran's service treatment records.

On remand, the Board also sought to obtain the private treatment records from 1999 cited by the Veteran.  However, the Veteran did not respond to a July 2012 letter requesting that he submit authorization and release forms to obtain these records.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  

Here, it is not shown that the Veteran had the required  blood pressure readings during service or within one year of separation from service to warrant a diagnosis of hypertension under the guidelines set forth in 38 C.F.R. § 4.104, Code 7101, Note (1).  There was a diastolic reading of 90 in September 1995, more than one year after discharge, but even then there is no showing that medical professionals thought that that reading warranted a diagnosis of hypertension.  With regard to the Veteran's assertions that hypertension was diagnosed during service, this is inconsistent with information that he provided to the VA examiner in November 1993 when he failed to list hypertension as part of his medical history.  

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is no evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is not persuasive.  The November 1993 VA medical examination report shows that the Veteran was medically examined including with regard to his cardiovascular system.  Such a medical examination presented the Veteran with an opportunity to present any pertinent symptoms for medical evaluation, yet the examination report shows that no reported symptoms were diagnosed as hypertension.  

The Board finds that the evidence, read together, strongly suggests that medical professionals did not believe that the Veteran had hypertension for several years after his separation from active duty service.  The post-service medical records do not reflect any continuity of symptomatology, medical treatment, or other manner of perception of hypertension in the year following service.  

The Board finds that the preponderance of the evidence is against service connection for hypertension.  As such, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension is denied.  See 38 U.S.C.A § 5107.

Increased rating

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

There is no specific Code for rating plantar fasciitis.  It may be rated (by analogy) under 38 C.F.R. § 4.71a, Code 5276 (for flatfoot) or Code 5284 (as other foot injury).

Under Code 5276, for acquired flatfoot which is mild, with symptoms relieved by built-up shoe or arch support, a 0 percent rating is warranted.  When it is moderate, with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, a 10 percent rating is warranted for bilateral or unilateral disability.  When it is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 30 percent rating is warranted for a bilateral disability.  When it is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes of appliances, a 50 percent rating is warranted for a bilateral disability.

Under Code 5284, for other foot injuries, a 10 percent rating is warranted for moderate foot injuries, a 20 percent rating is warranted for moderately severe foot injuries, and a 30 percent rating is warranted for severe foot injuries.  With actual loss of use of the foot, a 40 percent rating is warranted.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

On January 2007 VA treatment, the Veteran complained that his bilateral great toes hurt when touched by a sheet, and both feet felt numb.  On physical examination, trace lower extremity edema was noted.  The assessments included edema and numbness suggestive of lateral cutaneous femoral nerve entrapment or radiculopathy.

On February 2007 VA treatment, the Veteran reported numbness in his feet that caused him to walk with a limp.  He reported pain as if his feet were on fire if he stood on them.  Compression stockings and Elavil provided some relief.  On physical examination, trace lower extremity edema was noted, monofilament sensation was decreased bilaterally, and flat feet were observed.  The assessments included edema, neuropathy, and flat feet.

On March 2007 VA podiatry treatment, the Veteran reported burning pain to the bottom of both feet for the previous 15 years.  He had been treated with arch supports which helped, but he had lost them and never replaced them.  The objective findings included pes planus, normal sensation, intact pedal pulses, excessive pronation, and good timberline boots.  The assessment was flat feet with unknown peripheral neuropathy.

On April 2007 VA feet examination, the Veteran walked with a slight limp.  He reported recurrent bilateral foot pain over the previous eight to ten years, occurring for some part of every day, and worse with all weight bearing.  Shoe inserts helped as well as anti-inflammatory medication and an unnamed ointment.  The examiner noted that the Veteran was wearing cheap lightweight boots which were not likely to provide good support or cushioning.  The pain did not specifically limit his walking to any given distance, but he had pain with all walking.  His activities of daily living were not impaired.  He was a truck driver and could accomplish his tasks although with frequent pain.  On physical examination, both feet were flat.  The Veteran's obesity extended into his feet, making assessment of edema difficult.  He reported tenderness with firm palpation throughout the bottoms of both feet.  His Achilles tendon alignment was normal.  There was no sign of abnormal weight bearing.  He reported pain on dorsiflexion of each ankle, limiting that motion to about 10 degrees.  Plantar flexion was demonstrated to 40 degrees with pain during the distal half of that movement.  The joints had no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use or on flare-ups.  The impression was bilateral plantar fasciitis.  

On June 2007 VA podiatry treatment, the diagnosis was plantar fasciitis secondary to pes planus, and peripheral neuropathy or neuromata.  Orthotics improved the Veteran's foot pain and gait control.

On July 2009 VA examination, the Veteran reported pain to both feet over the whole foot.  He stated that the pain is constant and the feet swell.  He did not use any special shoes but he used inserts, which were helpful.  He took pain medication for his back, which also helped his feet somewhat.  He got calluses on the great toe and balls of his feet and had uneven shoe wear noted on the outer aspect of both shoes.  He reported flare-ups of pain in both feet, with the right worse than the left overall; the flares occurred multiple times per day and lasted for a few seconds at a time, causing him to stop his physical activity.  He also had some radicular pain shooting from his back down to his feet in addition to the isolated pain in his feet.  He was unable to work for more than 1 to 2 minutes and was unable to stand for more than 5 minutes.  He saw his primary care doctor for his feet about four times per year.  

On physical examination, he walked with a cane and a limp and was obese.  Uneven shoe wear was noted to the outer aspects of both shoes.  His arches appeared flat, which increased on standing.  There was pain to palpation over the entire aspect of both feet.  No edema was noted.  The Achilles tendons were aligned.  Calluses were noted on the balls of both feet and the medial aspect of the great toes as well as the heels on the lateral aspect.  Ankle range of motion was normal, and lower extremity strength was normal.  Sensation was decreased to the medial right lower extremity, related to his radiculopathy.  No atrophy was noted in the muscles.  There was no pain on range of motion or flare-ups except as noted, and there was no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use testing.  X-rays of the feet shoed no significant forefoot deformities but there may have been buttons overlying the heads of the great toe metatarsals bilaterally; osseous projection was noted from the talus bilaterally that could be consistent with talar breaks, although the configuration was slightly atypical.  The impressions included radiculopathy as well as bilateral pes planus and plantar fasciitis; pain to palpation was noted to the medial tubercles of the calcaneus bilaterally.

Based on these findings, a March 2010 rating decision granted a 30 percent rating for bilateral plantar fasciitis, effective January 29, 2007.

On July 2010 VA examination, the Veteran reported pain in both feet all day, every day, worsened with walking and weight bearing.  He could not walk for more than one minute due to foot pain.  He used custom orthotic inserts which were helpful.  He reported that his feet swelled.  He saw a podiatrist every three to four months for this condition.  He took morphine and gabapentin for his back pain, which also helped relieve his foot pain.  He used a right AFO brace for a right foot drop; the examiner noted that this was unrelated to the foot pain but was instead due to back disability.  On physical examination, edema was present to both feet.  No warmth was noted.  There was tenderness to palpation over the entire plantar fascia and the balls of both feet, with no pain on manipulation and no callosities.  The impressions included bilateral plantar fasciitis, as well as degenerative joint disease of the thoracolumbar spine with radicular pain into the bilateral lower extremities and a right foot drop.

At the April 2012 hearing, the Veteran testified that he used shoe inserts that help but do not stop the pain in his feet.  He testified that the pain in his feet had increased and affected his ankles and knees, and he had increased spasms in his feet.  He testified that he took pain medication that eased the pain but does not stop it, and he had constant pain every day.  

On September 2012 VA examination, the diagnoses included mild bilateral pes planus, bilateral plantar fasciitis, and right foot drop with nerve root compression.  The Veteran reported that he used shoe inserts and took methadone for his back, which also helped relieve his feet symptoms.  He walked with a cane due to his back and knees.  He had pain on the use of both feet which was accentuated on use.  He had pain on manipulation of both feet which was accentuated on manipulation.  There was no indication of swelling on use.  Characteristic calluses were noted to both feet.  His symptoms were not relieved by arch supports.  He had extreme tenderness of the plantar surfaces of both feet that was not improved by orthopedic shoes or appliances.  He had decreased longitudinal arch height on weight bearing bilaterally.  There was no objective evidence of marked deformity of either foot (such as pronation or abduction).  There was no marked pronation of either foot.  The weight bearing line did not fall over or medial to the great toe.  The examiner noted that foot drop on the right caused alteration of the weight bearing line.  There was no inward bowing of the Achilles tendon to either foot.  There was no marked inward displacement or severe spasm of the Achilles tendon on manipulation of either foot.  The examiner noted that the Veteran had right foot drop and decreased sensation to the right foot, and he had small callouses at the base of both great toes on the plantar surface.  The Veteran stated that his feet were tender to palpation anywhere they were touched, yet the greatest tenderness was in the arch on the plantar surface.  There was limited dorsiflexion on the right, decreased plantar flexion on the right, and decreased sensation on the right.  X-rays of the feet showed borderline bilateral pes planus and large bilateral talar beaks.

The examiner's assessments included right foot drop with decreased sensation, due to nerve compression from the Veteran's post-operative back disability; peripheral edema probably due to obesity and obstructive sleep apnea; pes planus; and mild plantar fasciitis.  The examiner opined that the burning pain and most symptoms of the feet were due to the right foot drop with decreased sensation.

Considering these findings under the Code 5276 (for flatfoot) criteria, the Veteran's bilateral plantar fasciitis is not shown to be such as to reasonably be characterized as more than severe pes planus, even with 38 C.F.R. §§ 4.40, 4.45 criteria considered.  Consequently, a rating higher than 30 percent under these criteria is not warranted.

Regarding the criteria in Code 5284 (for other foot disability), actual loss of use of either foot is not shown at any time during the evaluation period, including with consideration of 38 C.F.R. §§ 4.40, 4.45.  Accordingly, a rating higher than 30 percent under Code 5284 likewise is not warranted.  See 38 C.F.R. §§ 4.7, 4.31.

The Board stresses that this decision is limited to consideration of the severity of the service-connected plantar fasciitis.  Much of the Veteran's reported complaints of the legs and feet have been medically attributed to other disabilities which are not for consideration in the present appeal.  In this regard, the Board notes that service connection has already been established for degenerative joint disease of the thoracolumbar spine, radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  The evidence also shows complaints and impairment related to peripheral neuropathy which is not service-connected.  For reasons explained above, the Board is unable to find that a rating in excess of 30 percent is warranted for the impairment due to the plantar fasciitis.  

The Board has considered whether referral of the rating for bilateral plantar fasciitis for extraschedular consideration is warranted.  There is no evidence in the record or allegation of symptoms of and/or impairment due to bilateral plantar fasciitis not encompassed by the criteria for the schedular rating assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, any question of entitlement to a total rating based on individual unemployability is moot, as the Veteran has already been granted such rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to service connection for hypertension is not warranted.  A rating in excess of 30 percent for bilateral plantar fasciitis is not warranted.  The appeal is denied as to both issues.. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


